PER CURIAM.
In Osborn v. Froyseth, 105 Minn. 16, 116 N. W. 1113, all the controversies involved in this appeal appear to have been determined adversely to plaintiff and appellant here, and in favor of defendant and respondent. We have examined the paper book and briefs in the case reported supra, and compared them with the paper book and briefs in the case at bar. Opportunity was given plaintiff to show cause why the decision in that case should not control the decision in the instant ease. No such cause has been shown. The conclusion inevitably follows that the former decision determines the issues adversely to plaintiff. In this view, it would be superfluous to consider the additional points which the defendant presents. Affirmed.